DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 111-130 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is United States Patent Application Publication US 2010/0003666 to Lee et al. (herein Lee) as cited in the 3/07/22 IDS.
Lee teaches methods for detection of molecular recognition analysis of cells (see Abstract). Lee teaches a fluidic device comprising a flow chamber wherein the flow chamber comprises a plurality of trapping weir-traps referred to as an array (see [0041]). The flow regions of the device are designed in a substrate (see [0042]). The weir traps are designed to be sufficient size to capture/trap cells or analytes within a fluid flowing through the chamber (see [0043]). Lee teaches the weir-trap may comprise a functionalized bead comprising a binding agent for capturing the target analyte (see [0047]). Lee teaches beads can be functionalized with antigen specific to antibodies the body produces in response to disease. Therefore, when a sample is passed through a microfluidic device, the antibody if present will bind to the surface of the beads. Once the sample has been pushed through, a solution of gold nanoparticles attached to an anti-human antibody will be pushed through the device. The anti-human antibodies will then bind to the antibodies on the beads if present. When enough nanoparticles are captured, the nanoparticles will scatter light to an extent that it is detectable to the naked eye (see [0059]). Lee also teaches detecting a signal once binding of a recognition element with a label is bound to a molecule of interest (see [0028]) in micro-particle or bead-based assays (see [0029]). 
Lee fails to teach nor fairly suggest, once the first marker (the antibody) has bound to the first structure (the bead) comprising the first tag (antigen), “(c) detecting a signal from the fist tag; (d) reducing the level of the signal of the first tag” or “detecting a first signal emitted by the first tag, wherein the presence of the first signal indicates the presence of the first marker; reducing an intensity  of the first signal” prior to contacting the analyte with second structure (the gold nanoparticle) connected to a second tag (the anti-human antibody) as recited in independent claims 111 and 121. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797